Citation Nr: 0006425	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  94-28 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chronic low back pain.

2.  Entitlement to a compensable rating for residuals of a 
stress fracture of the pelvis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1988 to June 
1992, including in the Southwest Asia theater of operations 
during the Persian Gulf War.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 1993 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Indianapolis, Indiana.  The veteran 
currently lives in Missouri and her claims are currently 
under the jurisdiction of the Jackson, Mississippi Regional 
Office (RO). 

The veteran's claims were remanded by the Board for further 
development in August 1997 and May 1999.  By rating action in 
August 1999 the veteran was denied service connection for 
degenerative disc disease and she was denied service 
connection for right hip disability.  The Board notes that 
the record does not currently indicate that the veteran 
desires to appeal the denial of those claims.  

Although the issues of entitlement to service connection for 
multiple disabilities were listed on the title page of the 
May 1999 Board remand, the veteran has not asserted that 
these issues have been developed for appellate consideration, 
nor expressed disagreement with the VA finding of no timely 
appeal with regard to the issues.  As such, they are not for 
consideration in this appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service connected chronic low back pain is 
manifested by no more than moderate limitation of motion of 
the lumbar spine, including due to pain on use.  

3.  The veteran's inservice pelvic stress fracture healed 
completely and she does not experience any current residuals 
of that injury.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for chronic low 
back pain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (1999).  

2.  The criteria for a compensable evaluation for residuals 
of a stress fracture of the pelvis have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5251 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran has presented claims which are plausible.  The Board 
is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue, except as outlined 
below.

This appeal stems from a rating decision in February 1993, 
which granted service connection and a 10 percent rating for 
chronic low back pain and which granted service connection 
and a noncompensable rating for residuals of a stress 
fracture of the pelvis.  Service connection for each of these 
disabilities was made effective from June 28, 1992, the day 
after discharge from service.  The Board notes that separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999). 

On initial VA examination in August 1992 the veteran 
complained of low back pain with radiation to the right lower 
extremity.  Pain was aggravated by lifting, bending, long 
standing, and sleep position.  Pain improved with sleeping on 
her side and medication.  The veteran reported that the pain 
was constant and that sometimes she had swelling in her legs 
after long standing.  Examination revealed no deformity, 
discoloration, edema, tenderness, or scoliosis of the 
lumbosacral spine.  The veteran had 90 degrees of flexion, 
and the range of motion in the other planes were 
characterized as "full."  Neurologic examination was 
unremarkable.  X-ray examinations of the pelvis and lumbar 
spine were unremarkable relative to the disabilities at 
issue.  There was no deformity, discoloration, edema or 
tenderness of the hips.  The pertinent diagnoses included 
chronic low back pain and status post stress fracture to the 
pelvis. 

An August 1992 VA outpatient treatment record reveals 
complaints of increased low back pain and lower extremity 
edema due to prolonged sitting at work.  It was indicated 
that x-ray examination of the lumbosacral spine revealed mild 
degenerative joint disease.  The diagnosis was low back pain.  

The veteran was examined at the Spine Institute in September 
1992.  The veteran complained of back pain with radiation to 
the right leg.  Reportedly, the veteran could bend forward 
and extend "without a great deal of trouble."  She was 
tender in the area of her low back.  Straight leg raising was 
negative.  She had 5/5 strength in the lower extremities.  
She had symmetric reflexes and intact sensory examination.  
X-rays of the lumbar spine showed some end plate changes at 
the lower lumbar spine, but no clear etiology of her problem.  

VA outpatient treatment records dated from August 1992 reveal 
treatment for complaints of low back pain.  In March and June 
1993, the diagnoses were lumbar disc disease.

When seen at a private emergency facility in May 1993, the 
veteran's chief complaint was back pain.  She complained the 
pain was so severe that she could not make it to a VA 
hospital.  She also reported spasms and inflammation.  She 
had good response to intravenous medication.  The diagnosis 
was chronic back pain.

A July 1993 VA two-day inpatient hospitalization record 
indicates that the veteran complained of back and right leg 
pain.  Lumbar myelogram revealed no problems.  The diagnosis 
was lumbar spine degenerative disease.

The veteran appeared before a RO hearing officer in February 
1994.  She testified that she had pain and muscle spasms in 
her back due to an inservice back injury.  She reported pain 
in her right leg, which she attributed to her back 
disability.  The veteran stated that she had had to quit jobs 
in construction, day care, and sewing due to her back 
disability.  The veteran testified that she thought that some 
of her problems were due to her pelvis, but her pelvis was 
never mentioned when she went to physicians for treatment.

On VA orthopedic examination in March 1994, the veteran 
complained of intermittent numbness and pain below the waist 
which she attributed to a residual of service-connected 
pelvic stress fracture.  She took a muscle relaxer 
medication, and medication for pain.  Physical examination 
revealed no atrophy or active spasm of the back.  There was 
no appreciable tenderness to palpation of the paraspinal 
musculature or spinal processes of the thorocolumbar region.  
There was minimal tenderness complained of over the 
sacroiliac joint to direct palpation.  Forward flexion was to 
45 degrees limited by subjective pain.  She could extend 30 
degrees with minimal discomfort.  Left and right lateral 
bending were to 20 degrees, each, limited by pain.  She could 
rotate to the right and left, 40 degrees, limited by pain.  
Sitting and supine straight leg raising testing were 
negative.  There was good stability of the pelvis to applied 
pressure.  There was no area of appreciable tenderness of the 
pelvis to direct palpation other than the previously 
mentioned minimal sacroiliac joint tenderness.  No abnormal 
neurologic findings were reported.  She had a normal gait.  
X-ray examination of the lumbar spine was unremarkable.  The 
assessment was subjective chronic low back pain without any 
radiographic or physical examination evidence of abnormality.

The veteran was examined by Jerry Jamison, M.D., in February 
1994.  The February 1994 record indicates that the veteran 
had degenerative disc disease of the spine.  In March 1994 
Dr. Jamison indicated that the veteran had decreased range of 
motion of the lumbar spine.  The veteran was noted to have 
right flank region muscle spasm.  The diagnosis was L5-S1 
disc disease.  In September 1995 the veteran reported that 
lifting and pulling at work worsened her chronic back pain.  
Dr. Jamison's impression was right sacroiliitis.

A November 1994 record from Clark Memorial Hospital indicates 
that x-rays of the veteran's lumbosacral spine were normal.

The veteran underwent a general VA medical examination in 
November 1995 when it was noted she was employed as a welder.  
She was on medication, including for pain.  Her reported 
complaints included continuous back pain.  On physical 
examination, her gait was normal.  Range of motion of the 
spine was noted as 75 degrees of forward flexion, extension 
to 10 degrees, and lateral bending to the right and left of 
30 degrees.  Muscle strength was 5/5.  The reported diagnoses 
included degenerative disc disease of L5-S1, and history of 
pelvic fracture in 1988.

The veteran was treated at an emergency room in April 1996 
due to chest pain.  On examination, the veteran's back was 
stable, nontender, and there was no costovertebral angle 
spinal tenderness.

A September 1996 record from her employer's physician 
indicates that the veteran had degenerative disc disease and 
mechanical low back pain.  

The veteran was examined by F.G. Eddingfield, D.C., in 
November 1996.  The veteran complained of persistent back 
discomfort and pain.  She reported daily pain, worse in the 
morning, with gradual overall decrease in level of pain 
during the course of the day.  Pain was aggravated by 
bending, lifting, sudden movements, increased physical 
activity, getting in and out of an automobile, as well as 
putting on her socks and shoes.  The veteran's complaints 
included constant progressive mild to moderate dull aching 
lower back pain with stiffness and severe sharp episodes.  
She also complained of intermittent pins and needles 
sensation in the legs.  

On physical examination, the veteran moved in a guarded 
manner.  Distress was apparent while performing required 
activities of the orthopedic evaluation.  Minor sign was 
noted.  Palpation of the lumbopelvic region revealed mild to 
moderate tenderness and spasm of paravertebral musculature 
bilaterally, with hypertrophy predominating on the left.  
Point tenderness was also noted at the L3-L4, L4-L5 and L5-S1 
motor units along the mid line.  Digital lumbosacral range of 
motion studies revealed non-uniform loss of range of motion.  
Dr. Eddingfield took multiple range of motion readings.  True 
lumbar flexion was from 45/60 degrees, extension was from 
13/25 degrees, right lateral flexion was from 15/25 degrees, 
and left lateral flexion was from 20/25 degrees.  There was 
pain and stiffness noted at the limit of all ranges of 
reduced motion.  Orthopedic tests reproduced localized lower 
back pain with no significant radicular symptoms into the 
lower extremities.  Pinwheel sensory evaluation of the lower 
extremities revealed decreased dermatomal sensory function 
associated with the S1 nerve root on the right.  Motor 
function in the lower extremities was strong and symmetrical 
bilaterally.  Deep tendon reflexes were brisk and symmetrical 
bilaterally.  The primary diagnosis was mechanical back pain.  
The secondary diagnoses included sub-acute exacerbation of 
chronic lumbosacral sprain/strain, persistent lumbosacral 
myofascial pain syndrome, and lumbosacral segmental 
dysfunction with adhesive facet capsulitis.  Dr. Eddingfield 
stated that the veteran's condition was chronic, stationary 
and not likely to improve substantially.  He noted that 
persistent mechanical problems resulting in recurrent 
subjective exacerbation and remission of lower back pain were 
to be expected for which conservative care was indicated.  He 
further noted that accelerated degeneration of intervertebral 
articulations was to be expected.

A February 1998 letter from Edward S. Hyman, M.D., indicates 
that he was treating the veteran for chronic indolent 
bacteriuria.  Dr. Hyman further stated that the veteran had 
longstanding, painful osteoarthritis of her lower spine which 
impeded her work effort.

The veteran was afforded a VA examination in February 1998.  
She reported that her low back pain had been essentially 
unremitting and primarily mechanical in nature.  She 
complained of back pain worse with activity and somewhat 
relieved with rest.  She indicated that her back pain was 
related to weather changes.  The veteran reported radiation 
to the posterior aspect of her right leg to the knee.  She 
described her back pain as much more significant than her leg 
pain.  The veteran had no frank bowel or bladder complaints 
related to neurologic symptomatology.  She was currently 
employed as a heavy welder and continued to work despite her 
back pain.  The veteran had seen multiple physicians and 
chiropractors since that time.  She had had a lumbar 
myelogram which showed some mild degenerative disc disease 
and possible subarachnoid cyst, but no evidence of neural 
compression.  On examination the veteran was in no acute 
distress.  She had a tender mid thoracic and lumbosacral 
spine to palpation.  Sagittal contours were normal.  
Neurological examination was normal.  Stretch signs were 
negative.  Range of motion findings relative to the lumbar 
spine were not reported.  X-rays revealed a normal 
lumbosacral spine.  The assessment included mechanical low 
back pain with minimal degenerative changes on x-ray.  

On VA examination in August 1999 the veteran was noted to be 
unemployed.  She complained of intermittent low back pain and 
intermittent right groin pain.  She reported that her groin 
pain seemed to be aggravated by vacuuming or mowing grass.  
The veteran could walk half a mile without difficulty.  
Objectively, the veteran had a normal gait.  Examination 
revealed lumbar spine forward flexion of 50 degrees.  
Extension was to 25 degrees.  Right and left lateral bending 
were each to 25 degrees.  There was no tenderness over the 
spinous processes.  Straight leg raising on the right caused 
low back pain at 70 degrees.  Straight leg raising on the 
left was painless to 90 degrees.  Deep tendon reflexes were 
active and equal in the knees and ankles bilaterally.  The 
veteran could walk on her heels and toes without difficulty.  
She could squat and arise from a squatting position without 
assistance.  The examiner could detect no motor weakness or 
sensory deficit.  X-rays of the pelvis revealed no bony 
deformity.  It was opined that any fracture had healed in 
anatomic position and alignment.  There was no narrowing of 
the articular cartilage in either hip or in either sacroiliac 
joint.  Anterior-posterior and frogleg lateral views of the 
right hip revealed no bony deformity, narrowing of the 
articular cartilage, osteophyte formation, or subchondral 
sclerosis.  X-rays of the lumbar spine revealed no residual 
bony deformity, narrowing of the disc space or osteophyte 
formation.  The impression was status post healed undisplaced 
fracture of the right pelvis.  The examiner stated that there 
was no osteoarthritis of the right hip.  Eleven years had 
passed since her fracture.  If the veteran were going to 
develop avascular necrosis or osteoarthritis there would have 
been definite x-ray manifestation of it by that time.  On 
physical and x-ray examination of the veteran the examiner 
could find no objective evidence or organic pathology to 
explain the veteran's low back pain.  The veteran had no 
measurable weakness in her back or right hip.  The examiner 
noted that the veteran had no loss of motion due to weakness, 
fatigue or incoordination.  He further stated that it was not 
feasible to estimate the additional range of motion lost due 
to pain on use or during a flare up. 

I.  Low Back Pain

The veteran asserts that she is entitled to a rating in 
excess of 10 percent for her service-connected low back pain.  
Limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, 20 percent if it is 
moderate or 40 percent if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Upon consideration of the medical evidence of record, the 
Board notes that on VA examination in August 1999 the veteran 
had only 50 degrees of forward flexion of the lumbar spine.  
The Board further notes that Dr. Eddingfield found the 
veteran to have lumbar flexion of 45/60 degrees when he 
examined the veteran in November 1996.  These findings show 
that the limitation of motion of the veteran's lumbar spine 
was approaching moderate limitation.  The record does show 
frequent complaints and treatment for low back pain since 
discharge from service.  The Board has also considered the 
disability factors set forth in 38 C.F.R. §§ 4.40, 4.45, to 
include functional loss due to pain on use or during flare-
ups, incoordination, weakened movement and excess 
fatigability on use, in determining the extent of limitation 
of motion.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The veteran has complained of increased back pain on walking, 
standing, lifting and other activities.  Considering the 
veteran's complaints of pain on use and flare-ups, the Board 
finds that the low back disability more nearly meets the 
requirements for a 20 percent rating for moderate limitation 
of motion of the lumbar spine.  The range of motion 
manifested by the veteran on VA examinations does not justify 
an evaluation in excess of 20 percent.  The Board further 
notes that the August 1999 VA examiner stated that the 
veteran did not have any loss of lumbar spine motion due to 
weakness, fatigue or incoordination.  He noted that 
functional ability might be compromised temporarily during 
acute flare-ups but that it was not feasible to estimate the 
additional range of motion lost due to pain on use or during 
a flare up.  

Diagnostic Code 5295 provides ratings for lumbosacral strain 
based on the severity of the symptomatology.  A 20 percent 
rating is assignable when there is muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral, 
in the standing position.  A 40 percent rating is assignable 
when there is severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295.

The veteran does not meet the criteria for a 40 percent 
rating for lumbosacral strain.  The record does reveal that 
the veteran has experienced low back muscle spasm.  However, 
the veteran has not been shown to have listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position 
or other symptoms which might warrant a higher 40 percent 
evaluation under Diagnostic Code 5295.  

While the veteran has complained of pain into her right leg, 
the veteran does not have service connection in effect for 
any neurological disability.  Consequently, the schedular 
criteria for intervertebral disc syndrome is not for 
application in this case.

Since the post service medical records have not shown the 
veteran to meet any of the criteria for a rating in excess of 
20 percent at any time since discharge from service, staged 
ratings for the veteran's low back disability are not 
warranted.  See Fenderson.

The Board has considered whether the claim should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board notes that the veteran has 
not required frequent hospitalization for chronic low back 
pain.  While the veteran has claimed that her chronic low 
back pain has caused her to lose each of her jobs, this is 
not shown by the record.  The record shows that the veteran 
missed many days of work at her last job as a welder due to 
numerous other non service-connected medical problems, not 
due to her service-connected back disability.  The record 
further indicates that the veteran resigned from her job in 
May 1998.  The record reflects that the symptoms that can be 
attributed to the veteran's chronic low back pain are those 
contemplated under the schedular criteria.  In sum, there is 
no indication that the veteran's individual industrial 
impairment from the chronic low back pain would be in excess 
of that contemplated by the currently assigned evaluation of 
20 percent.  Therefore, the Board has determined that 
referral of the claim for extra-schedular consideration is 
not in order.


II.  Pelvic Stress Fracture Residuals

The veteran seeks a compensable rating for residuals of a 
pelvic stress fracture.  While the service medical records do 
show complaints and treatment for the inservice fracture, the 
post service treatment records are silent to complaints or 
treatments specifically attributed to the veteran's inservice 
pelvic stress fracture.  

The RO has rated the appellant's residuals of a stress 
fracture, by analogy, under diagnostic code 5299-5251 based 
on limitation of motion of the hip.  Under diagnostic code 
5251, extension of the thigh limited to 5 degrees may be 
assigned a 10 percent evaluation.  The medical evidence of 
record reveals that the veteran has full or almost full range 
of motion of the right thigh.  More significant, however, no 
limitation of motion of the right hip has been noted as a 
residual of the service-connected pelvic stress fracture.

The veteran did complain of right hip pain on VA examination 
in February 1998.  X-rays revealed very minor degenerative 
hip disease.  However, as noted above, service connection is 
not in effect for a right hip disability and the record does 
not indicate that any current right hip pain is related to 
the veteran's inservice pelvic stress fracture.  

Since the post service medical records are silent to any 
residuals of a pelvic stress fracture, there is no basis for 
which a compensable rating may be assigned.   

Since the post service medical records have not shown the 
veteran to have had any residuals of a pelvic stress fracture 
at any time since discharge from service, staged compensable 
ratings for the veteran's residuals of a pelvic stress 
fracture are not warranted.  See Fenderson.


ORDER

Entitlement to a 20 percent evaluation for chronic low back 
pain is granted subject to the laws and regulations governing 
the award of monetary benefits.

Entitlement to a compensable rating for residuals of a stress 
fracture of the pelvis is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

